Patterson, J. (concurring):
I concur in the conclusion reached by Mr. Justice O’Brien in this matter, but only on the ground that Mr. Fitzgerald’s term of office did not expire until midnight of December 31, 1903; that Mayor Low’s term of office expired at the same time, and that hence there was no vacancy in the office of justice of the Court of Special Session's for the second division of the city of "New York that could be filled by Mayor Low. '
I do not concur in the view of Mr. Justice O’Brien that the power of appointment is restricted by the statute to one made after the expiration of the term of office of the justice. On. the contrary, I think that if Mr. Fitzgerald’s term had expired during the mayoralty of Mr. Low, an appointment made in anticipation of the expiration of the term would have been valid, but as the terms of office *248of Mr. Fitzgerald and of Mayor Low both expired at midnight of December 31, 1903, Mayor Low was powerless to appoint Mr. Fitzgerald’s successor.